Citation Nr: 0335238	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder 
 
2.  Entitlement to service connection for a right knee 
disorder. 
 
3.  Entitlement to service connection for a back disability. 
 
4.  Entitlement to service connection for hearing loss. 
 
5.  Entitlement to service connection for tinnitus. 
 
6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right thumb injury. 
 
7.  Entitlement to an initial (compensable) rating for right 
fifth toe fracture residuals.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from June 1970 
until June 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2001 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for residuals 
of right thumb injury, rated 10 percent disabling from July 
25, 2000.  Service connection was also granted for residuals 
of right fifth toe fracture, rated zero percent disabling 
from July 25, 2000.  The RO denied service connection for 
bilateral knee disability, a back disorder, hearing loss and 
tinnitus.  The appellant expressed dissatisfaction with the 
initial ratings and the denials of service connection in a 
notice of disagreement received in February 2000, and 
perfected a timely appeal to the Board.

After a review of the evidence of record, the Board is of the 
opinion that the issues of service connection for bilateral 
knee disability, right ear hearing loss, tinnitus, and a back 
disorder, and higher initial ratings for residuals of right 
thumb injury and right fifth toe fracture residuals should be 
remanded to the RO for further development.




FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  Left ear hearing loss was shown in service and the 
veteran now has left ear hearing loss disability (as defined 
by VA regulations) which is reasonably related to his period 
of service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has hearing loss as the 
result of sustained loud noise exposure during active duty 
from being on the rifle range and driving heavy trucks for 
which service connection should be granted. 

Preliminary Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of this issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this issue, as this decision is a 
complete grant of the benefit sought on appeal for service 
connection for left ear hearing loss.  It therefore cannot be 
deemed to violate the appellant's right to due process of law 
as to this claim.

Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.306 
(2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

Factual Background

The service medical records reflect that upon examination in 
June 1970 for entrance into service, the veteran's hearing 
acuity was shown to be well within normal limits.  There is 
no entry in the clinical records referencing treatment for a 
problem with his hearing.  However, an audiogram dated in 
September 1971 revealed readings of 35/15/15/25/65 at the 
500/1000/2000/3000/4000 hertz frequencies, respectively, in 
the left ear.  High frequency hearing loss, left ear, was 
noted in the summary of defects.  When examined in April 1974 
for separation from service, the veteran was shown to have 
audiometric readings of 0/0/0/0/40 in the left ear at the 
applicable frequencies noted above. 

The post service record is silent for treatment of hearing 
loss.  A claim for service connection for various 
disabilities, including hearing loss, was received in July 
2000.  When the veteran underwent audiometry for VA 
compensation and pension purposes in September 2000, he was 
shown to have pure tone thresholds of 20/25/20/65/70 at the 
500/1000/2000/3000/4000 hertz frequencies, respectively, in 
the left ear.  Speech recognition using the Maryland CNC word 
test was 92 percent in the left ear.  

Legal Analysis

The evidence in this instance does not reflect that the 
appellant sought treatment for any complaints relating to his 
hearing during service.  However, it is demonstrated that the 
35 and 65 decibel losses at the 500 and 4000-hertz 
frequencies in the left ear on audiogram in September 1971 
denotes significant hearing loss at that time.  A 40 decibel 
hearing loss at the 4000 hertz frequency was also recorded 
upon service discharge examination in 1974.  Although the 
post service record is silent for any complaints or treatment 
for hearing impairment, a severe sensorineural hearing loss 
was diagnosed upon VA audiometric examination in September 
2000, and the veteran related that he had a history of long-
standing hearing impairment.  

The evidence clearly reflects that the veteran had some left 
ear hearing deficit at discharge from active duty, and 
currently has left ear hearing loss as defined in 38 C.F.R. 
§ 3.385, as there are 65 and 70 decibel losses at the 3000 
and 4000 hertz frequencies.  He also has a speech recognition 
score of less than 94 percent in that ear.  Under the 
circumstances, it may be conceded that current left ear 
hearing impairment relates back to service.  See 38 C.F.R. 
§§ 3.303, 3.306 (2003).  The Board thus resolves the benefit 
of any doubt in favor of the veteran in this instance by 
finding that left ear hearing loss is of service onset.  
Accordingly, service connection for left ear hearing loss is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board finds that further development is indicated in this 
case.  Specifically, in the veteran's claim for service 
connection received in July 2000, he indicated that he had 
had two operations on his knee with placement of a pin.  The 
appellant related that he was treated and/or hospitalized for 
knee problems at the Quincy Medical Center, Quincy, 
Massachusetts, in July 2000.  He noted that his primary 
physician was Dr. Eugene Tyrrell, 1419 Hancock Street, 
Quincy, Massachusetts, and that he also received treatment 
from an orthopedist, Dr. Berry, at 100 Highland Street, 
Milton, Massachusetts.  The appellant provided authorization 
in July 2000 to retrieve records from Dr. Berry at Milton 
Hospital.   In a statement and authorization to retrieve 
records received in August 2000, he stated that he had a knee 
operation at the Milton Hospital in 1983 or 1984, and also 
had had back treatment from 1970 to the present.  In the 
substantive appeal dated in June 2002, the veteran wrote that 
he underwent arthroscopy of the left knee by Dr. Berry in 
1987, and had been seen for his back over the past 10 years.  

The record reflects that the RO requested records from the 
Milton Hospital, but only received clinic records not 
pertinent to the appeal dating back to December 1993.  In 
correspondence received in December 2002, the appellant noted 
that he had received treatment at the West Roxbury and 
Jamaica Plain VA facilities ,and VA clinic notes dated 
between August and December 2001 have been secured.  On VA 
examination in January 2002, the examiner noted that the 
appellant had seen a hand surgeon, Dr. Lenehan, and had 
brought in a letter to the examiner.  However, there is no 
letter of record from that particular physician.  Therefore, 
the Board finds that pertinent clinical records from all of 
the above-named providers should be requested and associated 
with the claims folder.

The Board also notes that there is evidence of some right ear 
hearing loss in service in September 1971, although not shown 
at service discharge.  The record reflects that the veteran 
currently has right ear hearing loss by VA standards, and a 
diagnosis of tinnitus has also been rendered.  He reports a 
history of loud noise exposure during service.  The Board 
points out, however, that when test results at separation 
from service do not meet the regulatory requirements for 
establishing a disability at that time, the veteran may 
nevertheless establish service connection for current hearing 
impairment by submitting evidence that it is causally related 
to service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  The United States Court of 
Appeals for Veterans Claims (Court), has held that there is 
no requirement that there be complaints or treatment in 
service before service connection for hearing loss can be 
granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Therefore, Board finds that a current audiology examination 
with review of the record and a clinical opinion is 
clinically indicated as the claims for service connection for 
right ear hearing loss and tinnitus.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the appellant was apprised of 
his rights in this regard the statement of the case dated in 
May 2002.  However, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 
2002), and any other applicable legal 
precedent, and send the veteran a VCAA 
letter.

2.  Any and all VA clinical records 
from the West Roxbury and Jamaica Plain 
VA facilities dating from December 12, 
2001 should be requested and associated 
with the claims folder.

3.  The RO should request a copy of all 
of the veteran's clinical records dating 
back to 1974 from Drs. Berry and Tyrrell, 
and the Milton Hospital, utilizing the 
medical authorization already of record.

4.  The appellant should be contacted 
and asked to identify and provide 
addresses and dates of treatment for 
any other VA and non-VA health care 
providers, to include the Quincy 
Medical Center and Dr. Lenehan, who may 
have treated him for the claimed 
disabilities at issue, and the service-
connected disorders.  Complete clinical 
records should be obtained from each 
health care provider the appellant 
identifies, if not already of record.

5.  The veteran should be scheduled for a 
VA audiology examination, to include an 
AUDIOMETRIC evaluation to ascertain the 
etiology and extent of any and all right 
ear hearing loss and tinnitus.  All 
indicated tests should be performed, and 
all clinical findings should be reported 
in detail.  The claims folder and a copy 
of this remand must be available to the 
examiner for review.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether or not any current right ear 
hearing loss and tinnitus may be 
attributable to disease or injury in 
service.  Specifically, it should be 
determined whether current right ear 
hearing impairment and tinnitus are at 
least as likely as not (that is, a 
probability of 50 percent or better) the 
result of noise exposure in service.  

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for bilateral knee 
disability, right ear hearing loss, 
tinnitus, and a back disorder, and 
higher initial ratings for residuals of 
right thumb injury and right fifth toe 
fracture residuals based on all the 
evidence of record and all governing 
legal authority, including the VCAA, and 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



